Title: To Benjamin Franklin from Jean-Baptiste Le Roy, [7 January 1784]
From: Le Roy, Jean-Baptiste
To: Franklin, Benjamin


          
            
              mercredy matin [January 7, 1784]
            
            Vous êtes trop bon mon Illustre Docteur de penser comme cela à moi. Lobservation que vous m’avez envoyée est vraiment Intéressante. Je Suis tout à fait honteux que vos Voeux pour moi ayent prévenus ceux que Je voulois Vous porter pour votre conservation au Comble de la gloire, où vous étes arrivé, il n’y en a point d’autres à vous faire. La rigueur de la saison et un dérangement d’estomac et de santé m’ont empêché d’aller vous voir de cette année et auparavant J’ai été Si occupé que cela ne m’a pas eté possible mais Je compte bien m’en dédommager au premier moment. J’ai toûjours votre lettre de M. Banks que J’aurai L’honneur de vous reporter.
            
            Argant Un Jeune homme que J’ai eu Lhonneur de vous présenter cet automne et qui est actuellement à Londres mande ici qu’au milieu de tout ce qu’il voit et qu’il entend il lui paroît que les anglois n’attachent pas une grande Importance à la découverte des ballons et que vraisemblablement ils ne S’occuperont pas beaucoup de les perfectionner. Cependant J’ai reçu il n’y a pas Longtems une lettre d’un Médecin de mes amis homme de beaucoup d’esprit qui demeure à Liverpool et qui me marque qu’on ne parle que des ballons et qu’une Société Philosophique de Manchester dont il est a fait partir un glóbe, Je crois de dix pieds de Diamètre, qui a parcouru plus de 40 milles en l’air avant de tomber. Quant au continent Je ne Sais Mon Illustre Docteur si vous avez appris que le ballon de Lyon de 100 pieds de haut sur 100 de Diamètre ne Sera prêt et ne doit partir que le 10 de ce mois c’est au moins ce que me mande un homme de mes amis qui doit etre de L’embarcation. La manière dont il sexprime mèrite d’être rapportée Le ballon ne pourra être prêt que Le 10 ainsi NE

NOUS ATTENDEZ QUE Le 14 comme Si ces Messrs avoient parole du Vent de les conduire ici directement. Au reste cette Navigation Aërienne Sera nombreuse car ils Seront dans la machine tout au moins cinq. La foule y est même pour S’embarquer mais beaucoup d’appellés peu d’Elus. Vous Savez Mon Illustre Docteur que L’Académie est chargée par Le Gouvernement de travailler à perfectionner les ballons et qu’elle a nomme des commissaires pour S’occuper particulierement de cet objet. Comme Je Suis du nombre cela m’a fait réfléchir plus profondément Sur les moyens de Les diriger et La possibilité m’en paroit aujourdhui aussi démontrée que celle de preserver les edifices de la Foudre me parut prouvée Lorsque J’eus lu votre Sublime Idée Sur les moyens d’y parvenir. Il y a plus. J’ai fait un calcul avec un homme de mes amis duquel il résulte qu’un ballon des mêmes dimensions que celui de MM Charles et Robert et rempli du même air inflammable portant deux hommes ne produit une résistance au mouvement qu’on veut lui imprimer que d’une quantite telle que ces deux hommes peuvent par leur action lui imprimer un mouvement de 3600 toi par Heure mais Je vous en dirai davantage demain matin Mon Illustre Docteur que Je

compte avoir Lhonneur de vous voir Vers les Onze heures et demie. Recevez en attendant tous mes Voeux Les plus Sincères pour votre Santé et pour votre Conservation et Les assurrances de tous les Sentimens d’attachement que Je vous ai Voués pour la vie
            
              Le Roy
            
          
          
            mille et mille complimens Je vous prie Mon Illustre Docteur a Monsieur William Franklin
          
        